DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 16 and Specie A, Claim 11 in the reply filed on April 26th, 2021 is acknowledged.
Claims 12, 17 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II – VI and Specie B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26th, 2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The word “couple” in claim 14, line 1, appears to be a typographical error, and should be changed to “coupling”.

Claim Interpretation
The limitation in claims 1 and 3 discloses a “number average aspect ratio of from 1.1:1 to 10:1” and a “number average aspect ratio of from 1.1:1 to 5:1”, wherein the “number average aspect ratio” is defined as one of parameters used to measure geometric dimensions of the inorganic fibers by summing the aspect ratios of the inorganic fibers to be tested and then dividing by the number of inorganic fibers to be tested (see Specification date 09/17/2019 at [0015]).  To clarify the record, the Examiner used the definition above when interpreting the “number average aspect ratio”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. Pub. No. 2006/0178452 A1) (hereinafter referred to as “Hoefler”) in view of Albert et al. (U.S. Pat. No. 4,124,730) (hereinafter referred to as “Albert”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)), Laun (Orientation effects and rheology of short glass fiber-reinforced thermoplastics, NPL) (hereinafter referred to as “Laun”), and Blackwood et al. (U.S. Pub. No. 2012/0288649) (hereinafter referred to as “Blackwood”)

Regarding claims 1 and 7, Hoefler teaches an aqueous dispersion of inorganic particles (see Hoefler at [0001] teaching aqueous dispersion containing silica particles dispersed in an aqueous medium), comprising:
water (see Hoefler at [0020] teaching that the aqueous medium contains water), 
inorganic particles (see Hoefler at [0007] teaching an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles),
a dispersing agent (see Hoefler at [0007] teaching an aqueous silica dispersion containing anionic polymeric dispersing agent), 
an anti-settling agent (see Hoefler [0040] teaching that the aqueous silica dispersion can optionally include other components wherein rheology modifiers is featured in the list).
and optionally additional additives (since this limitation is optional and not necessarily included in the dispersion, Hoefler at [0007] teaching an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles, anionic polymeric dispersing agent and an aqueous medium met the claimed limitation), 
and wherein the aqueous dispersion does not contain a film-forming amount of a polymeric resin (Hoefler at [0007] teaching an aqueous silica dispersion containing silica particles with aminosilane compound attached to the surface of the silica particles, anionic 

However, Hoefler does not explicitly teach i) the inorganic particles being inorganic fibers, ii) wherein the inorganic fibers have an average fiber diameter of from 1 micron to 100 microns, iii) and have a number average aspect ratio of from 1.1:1 to 10:1, and iv) an anti-settling agent wherein the anti- settling agent comprises bentonite (claims 1 & 7).
Regarding i) above, Albert teaches the manufacture of very short inorganic glass fibers and mineral wool fibers with low shot content in a controlled range of aspect ratios (see Albert at C1 L14-16).  Albert also teaches that for purposes of illustration, the disclosure described in terms of mineral wool fibers, although it can be used for reduction of glass fiber also (see Albert at C2 L61-63).  Furthermore, Albert discloses that the short fibers of the disclosure when mixed with resin enhance the physical properties of the resultant filled resin (see Albert at C2 L27-29).
Additionally, Albert teaches that the feature to be emphasized is the fact that there is a continuous process for reducing the length of the fiber and removing the shot therefrom (see Albert at C3 L51-53).  Albert further teaches that for a desired aspect ratio of mineral fibers, a refiner can be prepared with a fixed gap opening and the fibers fed through the refiner in a continuous manner (see Albert at C4 L20-23), and there is a direct relationship between the aspect-ratio and size of the gap opening (see Albert at C4 L14-16).  Albert continued that a refiner has been used as a device to break the shot away from the fiber and to reduce the fiber length to a narrow range of aspect ratios, the actual separation of shot and fibers may be accomplished by using an air classifier (see Albert at C4 L41-45), which can be easily adjusted to accept particles of a given range of sizes and reject longer and smaller ones (see Albert at C4 L56-58).  Albert also teaches that glass fibers can be broken into shorter lengths and have a narrow range of aspect ratios when subjected to the process of the disclosure (see Albert at C5 L11-14).  In summary, Albert teaches a method for making a glass fiber within a relatively 
Regarding ii) – iii) above, Albert disclosed that the inorganic fibers produced with the narrow range of aspect ratios of about 30 to about 140 will be referred to as short fibers (see Albert at C5 L16-18).  Albert also teaches that the short fibers can be advantageously modified by reacting them with a silane (see Albert at C5 L19-22).  Albert then used the short inorganic fibers to investigate the effect of surface treatment with silanes (see Albert at C6 L9-10), wherein the short inorganic fibers used for the investigation had an average fiber diameter of 5 to 6 microns and an average aspect ratio of 46 (see Albert at C6 L20-23).  
In terms of the average fiber diameter, the 5 to 6 microns average fiber diameter of Albert overlaps with the claimed range, thus it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
	Albert teaches an embodiment, glass fibers with an average aspect ratio of 46, but did not explicitly disclose the number average aspect ratio of from 1.1:1 to 10:1.  Since, a person having ordinary skill in the art can determine an average, and a “number average”, of a dimension of an object by measuring said dimension of each of said objects in a sample size of a known quantity (greater than 1) of said objects, it can be reasonably inferred that there is a number average aspect ratio in Albert’s sample because said fibers’ dimension(s) must have been measured and a sample size must have been utilized to do so.
In addition, Laun teaches orientation effects and rheology of short glass fiber-reinforced thermoplastics (see Laun at Title).  Laura discusses the influence of fiber aspect ratio to shear stress (see Laun at pages 263-264, Figure 12, and b) Influence of fiber aspect ratio).  In the discussion, glass fibers of small aspect ratio (d = 13.5 µm, aspect ratio 7.3:1) yield the same steady-state viscosity as the glass beads but with a pronounced shear stress maximum observed at the beginning of the test due to a change of orientation whereas the glass beads do d = 13.5 µm, aspect ratio 25:1) give rise to a higher maximum of shear stress, and it also takes a longer time to reach a nearly constant stress level (see at Figure 12 page 264, and page 263 b) Influence of fiber aspect ratio, third paragraph).  In summary, Laun teaches that the fiber aspect ratio is an effective variable that can be modified to influence shear stress, wherein fibers of small aspect ratio influence the sheer stress less than fibers of high aspect ratio.  
The Examiner notes the glass fibers of small aspect ratio (d = 13.5 µm, aspect ratio 7.3:1) in Luan, but Luan did not explicitly disclose the number average aspect ratio of from 1.1:1 to 10:1.  Since, a person having ordinary skill in the art can determine an average, and a “number average”, of a dimension of an object by measuring said dimension of each of said objects in a sample size of a known quantity (greater than 1) of said objects, it can be reasonably inferred that there is a number average aspect ratio in Luan’s sample because said fibers’ dimension(s) must have been measured and a sample size must have been utilized to do so.
As such, one of ordinary skill in the art would recognize that the glass fibers in Albert can replace the silica particles in Hoefler because both are inorganic silica with a silane modified surface.  Albert also teaches a method of making a glass fiber within a relatively narrow range of aspect ratios and Luan teaches that the fiber aspect ratio is an effective variable that can be modified to influence shear stress, wherein fibers of small aspect ratio influence the shear stress less than fibers of high aspect ratio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the aminosilane surface modified silica particles in Hoefler with the silane surface modified glass fibers of Albert and adjust the aspect ratio to meet the claimed number average aspect ratio range because the fiber’s aspect ratio is 

Regarding iv) above, as mentioned, Hoefler at [0040] teaches that the aqueous silica dispersion can optionally include other components wherein rheology modifiers is featured in the list).  Blackwood teaches an aqueous coating composition for reducing friction and/or blocking at a surface (see Blackwood at Abstract).   And, Blackwood teaches that the preferred clay minerals used as thickeners featured bentonite in the list (see Blackwood at Abstract), wherein the thickener bentonite is used to meet the claimed anti-settling agent bentonite because it is the same compound (bentonite).  
As such, one of ordinary skill in the art would recognize that bentonite in Blackwood can be added to the aqueous dispersion of inorganic fibers in Hoefler as modified by Albert and Luan because bentonite is used as a thickener in an aqueous coating composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add bentonite in Blackwood to the aqueous dispersion of inorganic fibers in Hoefler as modified by Albert and Luan because bentonite is used as a thickener in an aqueous coating composition.

Regarding claim 2, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Albert further teaches that the inorganic fibers have an average fiber diameter of from 1 micron to 50 microns (see Albert at C6 L20-22 teaching short inorganic fibers used for the investigation had an average fiber diameter of 5 to 6 microns).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 3 and 4, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and further teaches that the inorganic fibers have a number average aspect ratio of from 1.1:1 to 5:1; and wherein the inorganic fibers have at least 50% by number of the fibers with an aspect ratio of 1.2:1 or greater.  Please see the rejection of claim 1 above.  The same reasons apply here and would meet the claimed limitations of number average aspect ratio of from 1.1:1 to 5:1 and at least 50% by number of the fibers with an aspect ratio of 1.2:1 or greater by replacing the aminosilane surface modified silica particles in Hoefler with the silane surface modified glass fibers of Albert and adjust the aspect ratio to meet the claimed number average aspect ratio range because the fiber’s aspect ratio is a known effective variable that influences the shear stress, wherein fibers of small aspect ratio influence the shear stress less than fibers of high aspect ratio.

Regarding claim 5, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Albert further teaches that the inorganic fibers comprises glass fibers, silica fibers, boron fibers, ceramic fibers, metal fibers or combination thereof (see Albert at C5 L12-14 teaching glass fibers; see also the rejection of claim 1 with respect to the modification of Hoefler with Albert).

Regarding claim 6, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Hoefler further teaches that the dispersing agent comprises an anionic dispersing agent, a polymeric dispersing agent, a non-ionic dispersing agent or combination thereof (see Hoefler at [0007] teaching an aqueous silica dispersion containing anionic polymeric dispersing agent).

Regarding claims 8 and 9, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Albert further teaches that the inorganic fiber is surface modified with a coupling agent; and wherein the coupling agent comprises a silane coupling agent, a titanate coupling agent, an aluminate coupling agent or combination thereof (see Albert at C5 L19-23 teaching the short fibers can be advantageously modified by reacting them with a silane in general, which is taken to meet the claimed inorganic fiber is surface modified with a silane coupling agent).

Regarding claims 10 and 11, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Albert further teaches that the coupling agent comprises a silane compound having structure of the following formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in which each X1 is independently selected from the groups consisting of -Cl, -OCH3, -OCH2CH3, - OC2H4OCH3, -OSiMe3, and -OCOCH3; and 
Y1 is an alkyl group terminated with -Cl, -NH2, -SH, -OH, epoxy, -N3, γ-methacryloxypropyl or isocyanate groups; 
and wherein the coupling agent comprises a silane compound comprising γ-methacryloxypropyl trimethoxy silane, 3-aminopropyltriethoxysilane, γ-glycidoxypropyl trimethoxysilane or the mixture thereof (see Albert at C5 L45-48 teaching examples of suitable alkoxy silanes wherein gamma-methacryloxypropyl trimethoxy silane is featured in the list, and see below to see how the limitation for claim 10 is met).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 15, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, and Hoefler and Blackwood further teaches aqueous dispersion according to claim 1, comprising:
5-80 wt% of water (see Hoefler at [0020] teaching aqueous medium containing from 98 to 100 wt% water based on the weight of the aqueous medium.  Since the wt% here is not relative to the total weight of the aqueous dispersion, the Examiner looked at the embodiments, see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 489.2 g water, which is approximately 82% water relative to the total weight of the aqueous dispersion).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
	10-80 wt% of the inorganic fibers (see Hoefler at [0007] teaching from 1 to 30 wt % silica particles having a surface based weight of the aqueous silica dispersion, from 0.01 to 10 weight reacted aminosilane compound attached to the surface of the silica particles, based on weight of the silica particles.  Since the wt% here is not relative to the total weight of the aqueous dispersion, the Examiner looked at the embodiments, see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 2.8 g silane and 62.0 g silica particles, a total of 64.8 g, which is approximately 11% inorganic fiber (in view of Albert) relative to the total weight of the aqueous dispersion). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
0.2-5 wt% of the dispersing agent (see Hoefler at [0007] teaching 5 to 25 wt% anionic polymeric dispersing agent, based on the weight of the silica particles.  Since the wt% here is prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
1-5 wt% of the anti-settling agent (see Blackwood at Abstract teaching that 2% weight aqueous dispersion of the modified or synthetic clay mineral thickener has a viscosity of at least 1000 mPa·s).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
and 0-30 wt% of additional additives (see Hoefler at [0040] teaches optionally includes other components, and see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 1.0 g defoamer, which is approximately 0.2% additional additives).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Albert, Luan and Blackwood as applied to claim 1 above, and further in view of Doshi (U.S. Pat. No. 4,792,580) (hereinafter referred to as “Doshi”, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 13, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, but does not explicitly teach that the coupling agent comprises a titanate having a structure of the formula: 
X5O(4-n)-Ti(-OY5-Y6-Y7)n 
wherein X5O is a hydrolyzable short chain alkoxy; 
OY5 is carboxyl, sulfonic, or phosphate group; 
6 is a long chain alkyl group; 
Y7 is hydroxyl, thiol, amino, or epoxy group; 
n is 2 or 3.

In addition, Doshi teaches pigmented high solid coatings containing viscosity reducing amounts of a hydrolysable silane and a titanate ester (see Doshi at C1 L10-12).  Doshi teaches that the use of organotitanates and organosilanes for treating inorganic particles or ceramic fibers has been known in the prior art (see Doshi at C1 L53-55), but the disclosure’s discovery is that the combination of a hydrolysable silane and a titanate ester is very effective in reducing the viscosity of highly pigmented high solid coatings (see Doshi at C1 L49-52).
Doshi teaches that the silane and titanate treating agents can be added directly to the pigments to be treated, typically in a solvent such as water, etc. or, preferably they are incorporated into the high solids coating formulation by mixing the silane and titanate with the liquid coating composition either before or after the dispersion of the pigment within the vehicle (see Doshi at C5 L9-15).
Doshi also teaches representative useful titanate esters have the following formula (see Doshi at C6 L8-12):
R’nTi(X)4-n
	wherein X is –OR, wherein in R is an aliphatic group of 1 to about 50 carbons (see Doshi at C6 L13-14), which meets the claimed X5O is a hydrolyzable short chain alkoxy.
R’ is an organic or inorganic moiety bonded to the Ti and can be sulfonyl, diester phosphate or substituted derivative thereof (see Doshi at C6 L16-19), which meets the claimed OY5 is carboxyl, sulfonic, or phosphate group; 


    PNG
    media_image3.png
    77
    122
    media_image3.png
    Greyscale

wherein R” represents an aliphatic group of 1 to about 50 carbons or substituted derivatives thereof (see Doshi at C6 L19-30), which meets the claimed Y6 is a long chain alkyl group; Y7 is hydroxyl, thiol, amino, or epoxy group; n is 2 or 3.
Doshi further teaches commercially available silanes which featured 3-methacryloxypropyl trimethoxysilane in the list (see Doshi at C5 L52-54).
As such, one of ordinary skill in the art would recognize that Hoefler, Albert and Doshi teaches in the field wherein inorganic particles or fibers are treated with silanes.  Doshi uses the combined use of organotitanates and organosilanes in high pigment volume concentrations to effectively reduce the viscosity of highly pigmented high solid coatings.  Doshi used the same silane (3-methacryloxypropyl trimethoxysilane) as Albert, thus, one of ordinary skill in the art would have recognized that the titanate coupling agent in Doshi can be used in combination with the silane in the glass fiber in Albert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the titanate coupling agent in Doshi with the methacryloxypropyl trimethoxysilane used by Albert to modify the glass surface to effectively reduce the viscosity of highly pigmented high solid coatings.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Albert, Luan and Blackwood as applied to claim 1 above, and further in view of Sandvig (U.S. Pat. No. 4,084,021) (hereinafter referred to as “Sandvig”, wherein “C” refers to the column number(s) 

Regarding claim 14, Hoefler modified by Albert, Luan and Blackwood teaches the limitations as applied to claim 1 above, but does not explicitly teach that the coupling agent comprises an aluminate compound comprising distearoyl isopropoxy aluminate, trimethyl aluminate, triisopropyl aluminate, tribenzyl aluminate or a mixture thereof.
Sandvig teaches abrasion resistant coatings (see Sandvig at C1 L10), and the coatings are applicable to any soft or damageable surface including plastics, natural materials, metals, ceramics and glass (see Sandvig at C1 L23-25).  Sandvig also teaches a thin coating of a composition comprising: (1) an epoxy-silane, methacryloxy-silane and/or vinyl silane, and a metal ester of aluminum, titanium or zirconium (see Sandvig at C1 L28-31), wherein the metal ester of aluminum is taken to meet the claimed aluminate.
Sandvig also teaches that it is generally preferred that all valences of the metal are satisfied by ester groups, but the other groups may be present by ester groups, but the other groups may be present so long as at least two ester groups are present (see Sandvig at C1 L44-47).   And, compounds of the formula Rn’M(OR)m-n are therefore useful, wherein R is as defined above (R is hydrocarbyl of 1 to 18 carbon atoms), m is the valence of M and n is 0, 1, or 2 such that m-n is always at least 2, R’ is an organic or inorganic moiety bonded to M or a complexing agent satisfying the valence requirements of M (see Sandvig at C1 L47-55).
However, Sandvig did not explicitly disclose the aluminate compound comprising distearoyl isopropoxy aluminate, trimethyl aluminate, triisopropyl aluminate, tribenzyl aluminate or a mixture thereof.
Nanjing Capatue Chemical listed isopropoxyaluminum distearate, CAS No. 5919-73-3, which is another name for distearoyl isopropoxy aluminate.  It is listed as a coupling agent, together with other silane compounds (see highlight in the Nanjing NPL attachments).  In n’M(OR)m-n of Sandvig.

    PNG
    media_image4.png
    743
    1414
    media_image4.png
    Greyscale

As such, one of ordinary skill in the art would recognize that Hoefler, Albert and Sandvig are all teaching in the field of coupling agents.  Hoefler and Albert is teaching silane based coupling agent, while Sandvig is teaching silane, aluminate, titanate, and zirconate-based coupling agents.  While, Sandvig did not teach the specific aluminate coupling agent, Nanjing listed distearoyl isopropoxy aluminate together with other silane compounds in the Nanjing Capatue Chemical list.  And, the distearoyl isopropoxy aluminate listed in Nanjing meets the formula Rn’M(OR)m-n of Sandvig.  Thus, it would have been obvious to use an aluminate based coupling agent as taught by Sandvig on the glass fiber in Hoefler as modified by Albert and Luan because it is a coupling agent that be used to modify the glass surface as an abrasion resistant coating and is commercially available.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use an aluminate coupling agent as taught by Sandvig in the glass fiber in Hoefler as modified by Albert and Luan because it is a coupling .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoefler, Albert, Luan and Blackwood as applied to claim 1 above, and further in view of Kuehner (U.S. Pub. No. 2011/0039983 A1) (hereinafter referred to as “Kuehner”).

Regarding claim 16, Hoefler modified by Albert, Luan, Blackwood and Doshi teaches the limitations as applied to claim 1 above, and Hoefler and Blackwood further teaches aqueous dispersion according to claim 1, comprising:
water (see Hoefler at [0020] teaching aqueous medium containing from 98 to 100 wt% water based on the weight of the aqueous medium).  
	inorganic fibers (see Hoefler at [0007] teaching from 1 to 30 wt % silica particles having a surface based weight of the aqueous silica dispersion, from 0.01 to 10 weight reacted aminosilane compound attached to the surface of the silica particles, based on weight of the silica particles). 
0.2-5 wt% of the dispersing agent (see Hoefler at [0007] teaching 5 to 25 wt% anionic polymeric dispersing agent, based on the weight of the silica particles.  Since the wt% here is not relative to the total weight of the aqueous dispersion, the Examiner looked at the embodiments, see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 40.0g anionic polymeric dispersing agent, which is approximately 7% dispersing agent).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
1-5 wt% of the anti-settling agent (see Blackwood at Abstract teaching that 2% weight aqueous dispersion of the modified or synthetic clay mineral thickener has a viscosity of at least ·s).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
and 0-30 wt% of additional additives (see Hoefler at [0040] teaches optionally includes other components, and see Hoefler at [0043] Table 1 example 1, teaching that example 1 contains 1.0 g defoamer, which is approximately 0.2% additional additives).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
	However, Hoefler does not explicitly teach 6-40 wt% of water and 50-80 wt% of the inorganic fibers.
	Like Hoefler and Albert, Kuehner teaches modified silicon dioxide particles (see Kuehner at [0001]), wherein the modification of the particle surface of type A is accomplished by reacting silica sols with alkoxysilanes (see Kuehner at [0028]), and a list of alkoxysilanes wherein γ-methacryloxypropyl trimethoxy silane is featured in the list (see Kuehner at [0030]).
	Kuehner also teaches that at any desired point in time during the process, water is preferably removed from the silica sol (see Kuehner at [0051]).  Following the removal of water, the overall water content of the system may be below 15%, also preferably below 10%, or below 7.5% or below 5% by weight (see Kuehner at [0052]).  And, it is known, moreover, that water promotes the agglomeration of silica particles (see Kuehner at [0054]).
As such, one of ordinary skill in the art would recognize that the teachings of Hoefler, Albert and Kuehner is in the field of silane modified surface in silica.  Kuehner teaches the same silane (γ-methacryloxypropyl trimethoxysilane) as Albert.  Kuehner teaches that water is removed from the dispersion, wherein the overall water content of the system may be below 15%, because water promotes the agglomeration of silica particles.  Thus, if water is removed in the dispersion, there is a higher concentration of inorganic fibers in the dispersion.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731